American Financial Group Announces Second Quarter and Six Month Core Net Operating Earnings Cincinnati, Ohio – July 31, 2008 – American Financial Group, Inc. (NYSE/NASDAQ: AFG) today reported net earnings of $60.3 million ($.52 per share) for the 2008 second quarter compared to $67.0 million ($.54 per share) reported in the 2007 second quarter.The 2008 results reflect charges of $40.9 million ($.35 per share) in net realized losses on investments, primarily equity investments in financial institutions, and substantially lower charges for asbestos and other environmental exposures.Net earnings for the first six months of 2008 were $136.3 million ($1.16 per share) compared to $180.6 million ($1.47 per share) for the same period a year ago. Core net operating earnings per share for the quarter were $.96 compared to $.93 per share in the 2007 second quarter reflecting the beneficial effect of our 2007 and 2008 share repurchases.Improved results in our annuity and supplemental insurance operations and higher investment income were more than offset by lower underwriting profit in our property and casualty insurance (“P&C”) operations, largely driven by catastrophe losses.Record core net operating earnings for the first half of 2008 were $2.05 per share compared to $1.84 per share for the comparable 2007 period. AFG’s net earnings, determined in accordance with generally accepted accounting principles (“GAAP”), include certain items that may not be indicative of its ongoing core operations.The following table identifies such items and reconciles net earnings to core net operating earnings, a non-GAAP financial measure that AFG believes is a useful tool for investors and analysts in analyzing ongoing operating trends. In millions, except per share amounts Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 Components of net earnings: Core net operating earnings (a) $ 111.4 $ 114.2 $ 239.8 $ 225.9 A&E charges: P&C insurance runoff operations(b) (7.8 ) (28.7 ) (7.8 ) (28.7 ) Former railroad & manufacturing operations(c) (2.0 ) (27.7 ) (2.0 ) (27.7 ) Realized investment gains (losses) (40.9 ) 8.1 (93.1 ) 10.9 Other (0.4 ) 1.1 (0.6 ) .2 Net earnings $ 60.3 $ 67.0 $ 136.3 $ 180.6 Components of EPS: Core net operating earnings $ .96 $ .93 $ 2.05 $ 1.84 A&E charges: P&C insurance runoff operations(b) (.07 ) (.23 ) (.07 ) (.23 ) Former railroad & manufacturing operations(c) (.02 ) (.23 ) (.02 ) (.23 ) Realized investment gains (losses) (.35 ) .06 (.80 ) .09 Other - .01 - - Diluted EPS $ .52 $ .54 $ 1.16 $ 1.47 Footnotes are contained in the accompanying Notes To Financial Schedules at the end of this release. Page Two Craig Lindner and Carl Lindner III, AFG’s Co-Chief Executive Officers, issued this statement: “We are pleased with our core operating earnings, particularly in a challenging underwriting environment.Each of our four P&C business segments produced solid underwriting profit and we continue to make progress toward meeting the Company’s 2008 objectives. AFG’s balance sheet and liquidity position remain very strong.The annuity and supplemental insurance group's returns improved over the previous year.We are encouraged by the favorable effects of widening spreads in our annuity business.
